DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an application dated on December 9, 2020.  Claims 1-20 are pending.  All pending claims are examined.

Continuation Application
This application is a continuation of U.S. Application No. of 16160809 filed on 10/15/2018 now U.S. Patent No. 10503990 (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-32 of the instant application substantially recites the limitations of claims 1-19 of application No. 16160809, now issued patent USP No. 10503990.
Claims 1-32 are rejected on the ground of non-statutory double patenting over claims 1-19 of application No. 16160809, now issued patent USP No. 10503990.
This is a non-provisional double patenting rejection since the conflicting claims have issued as a patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to directed to driver identification in which there is an extraction of vectors, wherein sensor signals are used to detect vehicle accidents and/or to determine fault in the accident.
It is old and well known for identification based on the particulars of the capture.  For example, evaluating the captured images boosts the accuracy of the identification.  It would therefore have been obvious to a person of ordinary skill in the art before the filing date of Applicant’s invention to have narrowed the scope of the claims such that the evaluating the different data points in the sequence of captured images hereby increasing the chances of providing current and accurate driver identification.
The subject matter claimed in the instant application is fully disclosed in the patent and would be covered by the referenced patent since the referenced patent and the instant application are claiming common subject matter, as follows related sections are shown in bold):
Instant Application 
Application 16160809
1, A method for driver identification comprising:
recording an image sequence of a vehicle driver at an interior-facing camera of a vehicle system during a driving session;
determining a presence of a face in each image of the image sequence at a face detection module of the vehicle system to generate an image sequence subset;

extracting a feature vector from the image sequence subset at a feature extraction module;

determining a set of auxiliary sensor signals;
associating a vehicle driver with a driver identifier based on the feature vector in combination with the set of auxiliary sensor signals; and

associating auxiliary sensor signals associated with the driving session and/or characterizations derived from the auxiliary sensor signals with a driving history associated with the driver identifier to determine any of insurance premiums and insurability.

2.    The method of Claim 1, further comprising:
using the driver identifier to identify the driver in a vehicle accident.

3.    The method of Claim 1, further comprising:
using said auxiliary sensor signals to detect vehicle accidents and/or to determine fault in the accident.

4.    The method of Claim 1, wherein said auxiliary sensor signals comprise any of audio measurements and secondary camera streams.

5.    The method of Claim 1, wherein characterizations derived from the auxiliary sensor signals comprise any of driver sobriety and cautiousness.

6.    The method of Claim 1, further comprising:
transmitting the image sequence subset in response to a number of images in the subset exceeding a threshold number.

7.    The method of Claim 1, further comprising:
determining an image quality associated with each image of the image sequence, wherein recording of each image of the image sequence is performed based on the image quality of a preceding image of the sequence exceeding a threshold quality.

8.    The method of Claim 1, wherein the set of auxiliary sensor signals comprises a non-visual identification signal.

9.    The method of Claim 8, wherein the non-visual identification signal comprises driver login information received at a client application executing on a mobile device associated with the vehicle driver.

10.    The method of Claim 1, wherein defecting the sampling event comprises detecting a start time point of the driving session.

11.    The method of Claim 1, wherein the set of auxiliary sensor signals comprises a set of historical data associated with past driving sessions.

12.    The method of Claim 11, wherein the set of auxiliary sensor signals comprises a beacon signal received at the vehicle system from a mobile device associated with the vehicle driver.

13.    The method of Claim 1, wherein said driver identifier comprises driver behavior data; and
using said driver behavior data to determine driver actions and/or behaviors.


14.    The method of Claim 13, wherein said driver behavior data driver comprises imagery data recorded by a vehicle sensor system of the driver of the vehicle during vehicle operation.

15.    The method of Claim 13, wherein said driver behavior data comprises data indicative of a driver distraction level or driving tendencies.

16.    A method for driver identification comprising:
recording an image sequence of a vehicle driver at an interior-facing camera of a vehicle system during a driving session, in response to detecting a sampling event;
determining a presence of a face in each image of the image sequence at a face detection module of the vehicle system to generate an image sequence subset;

extracting a feature vector from the image sequence subset at a feature extraction module;

determining a set of auxiliary sensor signals;
associating a vehicle driver with a driver identifier based on the feature vector in combination with the set of auxiliary sensor signals;

associating the user identifier with a timestamp for the driving session or a driving event;
using the driver identifier associated with the timestamp for any one or more of: determining a driver's payroll based upon whether and how long the driver was driving;
determining liability when vehicle damage or a vehicle accident occurs during the driving session;
tracking items or objects: and
determining a driving profile, wherein the user identifier is associated with characterizations or sensor signals recorded during the driving session for the vehicle.

17.    The method of Claim 16, further comprising:
dispatching, wherein a slower driver is dispatched to a passenger with health problems, a faster driver is dispatched to a passenger that is historically in a rush.

18.    The method of Claim 18, further comprising:
associating the user identifier with a set of locations.

19.    The method of Claim 18, wherein the set of locations comprises any of a pickup location, route, and end location.

20.    The method of Claim 18, further comprising:
using the set of locations to verify driver reports.

21.    The method of Claim 18, further comprising:
subsequently using the set of locations as a filtering parameter.

22.    The method of Claim 18, further comprising:
associating the driver identifier with a vehicle identifier uniquely identifying an individual vehicle.

23.    The method of Claim 18, further comprising:
using the set of locations to confirm scheduled driver use of the vehicle.

24.    The method of Claim 18, further comprising:
using the set of locations to determine which driver to assign liability to when vehicle damage is subsequently discovered.

25.    The method of Claim 16, further comprising:
using the driver identifier for fleet management purposes.

26.    The method of Claim 13, further comprising:
transmitting the image sequence subset in response to a number of images in subset exceeding a threshold number.


27.    The method of Claim 16, further comprising:
determining an image quality associated with each image of the image sequence, wherein recording of each image of the image sequence is performed based on the image quality of a preceding image of the sequence exceeding a threshold quality.

28.    The method of Claim 16, wherein the set of auxiliary sensor signals comprises a non-visual identification signal.

29.    The method of Claim 28, wherein the non-visual identification signal comprises driver login information received at a client application executing on a mobile device associated with the vehicle driver.

30.    The method of Claim 16, wherein detecting the sampling event comprises detecting a start time point of the driving session.

31.    The method of Claim 16, wherein the set of auxiliary sensor signals comprises a set of historical data associated with past driving sessions.

32.    The method of Claim 31, wherein the set of auxiliary sensor signals comprises a beacon signal received at the vehicle system from a mobile device associated with the vehicle driver.

1. (Previously Submitted) A method for driver identification comprising:
recording an image sequence of a vehicle driver at an interior-facing camera of a vehicle system during a driving session, in response to detecting a sampling event:

determining a presence of a face in each image of the image sequence at a face detection module of the vehicle system to generate an image sequence subset;

* transmitting the image sequence subset to a remote computing system;

extracting a feature vector from the image sequence subset at a feature extraction module of the remote computing system;

determining a set of auxiliary sensor signals;
computing a probability that the vehicle driver is associated with a driver identifier based on the feature vector in combination with the set of auxiliary sensor signals;

* in response to the probability exceeding a first threshold value, automatically associating the driving session with the driver identifier;

* in response to the first threshold value exceeding the probability and the probability exceeding a second threshold value, receiving a driver identification input from a user and 

associating the driving session with a user-selected driver identifier: and
in response to the second threshold value exceeding the probability, generating a new driver identifier corresponding to the feature vector in combination with the auxiliary sensor signal and associating the new driver identifier with the driving session.

2. (Original) The method of Claim 1, further comprising transmitting the image

sequence subset in response to a number of images in the subset exceeding a threshold number.

3. (Original) The method of Claim 1, further comprising determining an image quality associated with each image of the image sequence, wherein recording of each image of the image sequence is performed based on the image quality of a preceding image of the sequence exceeding a threshold quality.

4. (Original) The method of Claim 1, wherein the set of auxiliary sensor signals comprises a non-visual identification signal.

5. (Original) The method of Claim 4, wherein the non-visual identification signal comprises driver login information received at a client application executing on a mobile device associated with the vehicle driver.

6. (Original) The method of Claim 1, wherein detecting the sampling event comprises detecting a start time point of the driving session.

7. (Original) The method of Claim 6, wherein detecting the start time point of the driving session comprises detecting a pattern of vehicle door opening and vehicle door closing at a sensor of the vehicle system.

8. (Original) The method of Claim 1, wherein the set of auxiliary sensor signals comprises a set of historical data associated with past driving sessions.

9. (Original) The method of Claim 8, wherein the set of historical data comprises a most recent previous driver identitier determined prior to the driving session.

10. (Original) The method of Claim 8, wherein the set of historical data comprises a most frequent driver identifier determined in association with the past driving sessions.

11. (Currently Amended) A method for driver identification comprising:

* recording a first image of a vehicle driver at an interior-facing camera of a vehicle system during a driving session;

* computing a first probability that the vehicle driver is associated with a driver identifier based on the first image;

* in response to the first probability falling below a first threshold value, recording a second image of the vehicle driver, and recomputing the first probability that the vehicle driver is associated with the driver identifier based on the first image and the second image;

* in response to the first probability exceeding the first threshold value, transmitting the first and second images to a remote computing system;

*« extracting a feature vector from the first and second images at a feature extraction module of the remote computing system;
determining a set of auxiliary sensor signals;

computing a second probability that the vehicle driver is associated with the driver identifier based on the feature vector in combination with the set of auxiliary sensor signals; and associating the driver identifier with the driving session based on the second probability;
in response to the second probability exceeding a second threshold value, automatically associating the driving session with the driver identifier:

in response to the second threshold value exceeding the second probability and the second probability exceeding a third threshold value, receiving a driver identification input from a user and associating the driving session with a user- selected driver identifier, and

* in response to the third threshold value exceeding the second probability, generating a new driver identifier corresponding to the feature vector in combination with the auxiliary sensor signal and associating the new driver identifier with the driving session.

12. (Original) The method of Claim 11, wherein recording the first image is performed in response to detecting a sampling event.

13. (Original) The method of Claim 12, wherein detecting the sampling event comprises detecting a start time point of the driving session.

14. (Original) The method of Claim 13, wherein detecting the start time paint of the driving session comprises detecting a user interaction between the vehicle driver and a mobile device associated with the vehicle driver and in communication with the vehicle system.

15. (Original) The method of Claim 11, wherein the set of auxiliary sensor signals comprises a set of historical data associated with past driving sessions.

16. (Original) The method of Claim 15, wherein the set of historical data comprises a most recent previous driver identifier determined prior to the driving session.

17. (Original) The method of Claim 15, wherein the set of historical data comprises a most frequent driver identifier determined in association with the past driving sessions.

18. (Original) The method of Claim 11, wherein the set of auxiliary sensor signals comprises a biometric signal received from the vehicle driver. 

19. (Original) The method of Claim 11, wherein the set of auxiliary sensor signals comprises a beacon signal received at the vehicle system from a mobile device associated with the vehicle driver.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696